PER CURIAM:
Dian C. Kishun appeals the district court’s order granting Astrue’s motion for judgment on the pleadings, affirming the decision of the administrative law judge, and denying Kishun’s motion for judgment on the pleadings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kishun v. Astrue, No. 5:08-cv-00614-BO (E.D.N.C. Jan. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.